Exhibit 10.1

 

BARCLAYS

 

GOLDMAN SACHS BANK USA

745 Seventh Avenue

New York, New York 10019

 

200 West Street

New York, New York 10282

 

CONFIDENTIAL

 

July 30, 2015

 

Envision Healthcare Corporation

6200 South Syracuse Way

Greenwood Village, CO 80111

Attention:  Randel G. Owen, Chief Financial Officer

 

Project Ranch

Commitment Letter

 

Ladies and Gentlemen:

 

You have advised us that Envision Healthcare Corporation, a Delaware corporation
(the “Company” or “you”), intends to acquire (the “Acquisition”), directly or
indirectly, all of the equity interests of the entity previously identified by
you to us as “Ranch” (the “Acquired Business”) pursuant to the Acquisition
Agreement (as defined in Exhibit A hereto).  You have further advised each of
Barclays Bank PLC (“Barclays”) and Goldman Sachs Bank USA (“GS Bank” and,
collectively with Barclays and any Additional Committing Lenders, the “Committed
Lenders,” “we” or “us”) that, in connection with the foregoing, you intend to
consummate the other Transactions described in the Transaction Description
attached hereto as Exhibit A (the “Transaction Description”).  Capitalized terms
used but not defined herein shall have the meanings assigned to them in the
Transaction Description and in the Summary of Principal Terms and Conditions
attached hereto as Exhibit B (the “Incremental Term Sheet”), the Summary of
Principal Terms and Conditions attached hereto as Exhibit C (the “Backstop Term
Sheet”, together with the Incremental Term Sheet, the “Term Loan Term Sheets”
and each a “Term Loan Term Sheet”, as applicable) and the Summary of Additional
Conditions attached hereto as Exhibit D (the “Summary of Additional Conditions”;
together with this commitment letter, the Transaction Description and the Term
Loan Term Sheets, collectively, the “Commitment Letter”).

 

You have further advised each of the Committed Lenders that, in connection
therewith, it is intended that the financing for the Transactions will include
the term loan credit facility (the “Incremental Facility”) described in the
Incremental Term Sheet, in an aggregate principal amount of up to $635 million
(plus at the Company’s option pursuant to the terms of the Fee Letter described
below, the amount of any Term Loan Flex Increase); provided, that if the Company
has made a Backstop Election, at least 15 calendar days prior to the Closing
Date, the financing for the Transactions will take the form of the term loan
credit facility (the “Backstop Facility” and, together with the

 

--------------------------------------------------------------------------------


 

Incremental Facility, the “Term Loan Facilities”) described in the Backstop Term
Sheet, in an aggregate principal amount of up to $635 million (plus at the
Company’s option pursuant to the terms of the Fee Letter described below the
amount of any Term Loan Flex Increase).

 

In connection with the foregoing, each of Barclays and GS Bank are pleased to
advise you of its several, but not joint, commitment to provide 66.7% and 33.3%,
respectively, of the Incremental Facility (including without limitation, any
Term Loan Flex Increase), subject only to the conditions set forth in the
Funding Conditions Provision (as defined below), in the Summary of Additional
Conditions and, under the heading “Conditions Precedent to Initial Extensions of
Credit” in the Incremental Term Sheet.  In addition, each of Barclays and GS
Bank are pleased to advise you of its commitment to provide 66.7% and 33.3%,
respectively, of the Backstop Facility (including without limitation, any Term
Loan Flex Increase), subject only to the conditions set forth in the Funding
Conditions Provision (as defined below), in the Summary of Additional Conditions
and, under the heading “Conditions Precedent to Initial Extensions of Credit” in
the Backstop Term Sheet.

 

It is agreed that each of Barclays and GS Bank will act as joint lead arranger
and joint bookrunner for the Term Loan Facilities (in such capacity, each a
“Lead Arranger” and, collectively with any other arrangers and bookrunners
appointed pursuant to the following paragraph, the “Lead Arrangers”); provided,
however, that Barclays shall have “left” placement in any and all marketing
materials or other documentation used in connection with the Facilities and
shall hold the leading role, rights and responsibilities conventionally
associated with such “left” placement in respect of the Facilities.

 

You may, on or prior to the date that is 15 calendar days after the date of this
Commitment Letter, appoint additional agents, co-agents, lead arrangers,
managers or arrangers and up to 2 additional bookrunners (any such agent,
co-agent, lead arranger, bookrunner, manager or arranger, an “Additional
Committing Lender”) or confer other titles in respect of the Term Loan
Facilities in a manner and with economics determined by you in consultation with
the Lead Arrangers (it being understood that, to the extent you appoint
Additional Committing Lenders or confer other titles in respect of the Term Loan
Facilities, (x) you shall be entitled to allocate up to 45% of the economics of
the Term Loan Facilities in the aggregate to Additional Committing Lenders,
(y) each such Additional Committing Lender will assume a portion of the
commitments of the Term Loan Facilities on a pro rata basis (and the commitments
of the Committed Lenders as of the date hereof with respect to such portion will
be reduced ratably or as otherwise agreed by Barclays and GS Bank) and (z) the
economics allocated to the Committed Lenders as of the date hereof in respect of
the Term Loan Facilities will be reduced ratably or as otherwise agreed by
Barclays and GS Bank by the amount of the economics allocated to such appointed
entities upon the execution by such financial institution of customary joinder
documentation and, thereafter, each such financial institution shall constitute
a “Committed Lender” hereunder and under the Fee Letter (as defined below));
provided that (i) fees will be allocated to each such appointed entity on a pro
rata basis in respect of the commitments it is assuming or on such other basis
as you and the Lead

 

2

--------------------------------------------------------------------------------


 

Arrangers may agree, (ii) no Additional Committing Lender will be entitled to
greater economics than Barclays or GS Bank and (iii) in no event shall Barclays
and GS Bank be entitled to less than 32.5% and 22.5% of the economics of the
Term Loan Facilities, respectively, as a result of the appointments of
Additional Committing Lenders pursuant to this sentence. No compensation (other
than that expressly contemplated by this Commitment Letter and the Fee Letter
referred to below and other than in connection with any additional appointment
referred to above) will be paid to any Lender in connection with the Term Loan
Facilities unless you and we so agree.

 

The Committed Lenders reserve the right, prior to or after the execution of
definitive documentation for the Term Loan Facilities (which we agree will be
initially drafted by your counsel), to syndicate all or a portion of the
Committed Lenders’ commitments hereunder to a group of financial institutions
(together with the Committed Lenders, the “Lenders”) identified by the Committed
Lenders in consultation with you and reasonably acceptable to them and you with
respect to the identity of such Lender (in each case, such consent not to be
unreasonably withheld), it being understood that we will not syndicate to
(a) those persons identified by you in writing to the Committed Lenders (or to
their affiliates so designated in writing) prior to the date hereof or (b) any
competitors of the Company or the Acquired Business identified from time to time
by the Borrower in writing to the Administrative Agent or to any affiliates of
such competitors, to the extent reasonably identifiable on the basis of the name
thereof, with respect to this clause (b), other than any affiliate that is a
bona fide debt fund (such persons collectively, the “Disqualified
Institutions”); provided that, notwithstanding each Committed Lender’s right to
syndicate the Term Loan Facilities and receive commitments with respect thereto,
it is agreed that any syndication, assignment, or receipt of commitments in
respect of all or any portion of a Committed Lender’s commitments hereunder
prior to the initial funding under the Term Loan Facilities shall not be a
condition to such Committed Lender’s commitments nor reduce such Committed
Lender’s commitments hereunder with respect to the Term Loan Facilities
(provided, however, that, notwithstanding the foregoing, assignments of a
Committed Lender’s commitments, which are effective simultaneously with the
funding of such commitments by the assignee, shall be permitted) (the date of
such initial funding under the Term Loan Facilities, the “Closing Date”) and,
unless you otherwise agree in writing, each Committed Lender shall retain
exclusive control over all rights and obligations with respect to its
commitments, including all rights with respect to consents, modifications,
waivers and amendments, until the initial funding on the Closing Date has
occurred.  Without limiting your obligations to assist with syndication efforts
as set forth below, it is understood that the Committed Lenders’ commitments
hereunder are not subject to or conditioned on the syndication of the Term Loan
Facilities.  The Committed Lenders intend to commence syndication efforts
promptly upon the execution of this Commitment Letter and as part of their
syndication efforts, it is their intent to have Lenders commit to the Term Loan
Facilities prior to the Closing Date (subject to the limitations set forth in
the second preceding sentence).  You agree to actively assist the Committed
Lenders in completing a timely syndication that is reasonably satisfactory to
them and you.  Such assistance shall include, without limitation, until the
earlier to occur of (i) a Successful Syndication (as defined in the Fee Letter)
and (ii) 30 days after the Closing Date, (a) your using

 

3

--------------------------------------------------------------------------------


 

commercially reasonable efforts to ensure that any syndication efforts benefit
materially from the existing lending and investment banking relationships of
you, (b) direct contact between senior management, representatives and advisors
of you, on the one hand, and the proposed Lenders, on the other hand, in all
such cases at times mutually agreed upon, (c) your assistance in the preparation
of a customary confidential information memorandum for the Term Loan Facilities
and other marketing materials to be used in connection with the syndication (the
“Confidential Information Memorandum”) and your using commercially reasonable
efforts to provide such Confidential Information Memorandum (other than the
portions thereof customarily provided by financing arrangers and which shall
include information customary for financings similar to the Term Loan Facilities
for any other consummated or probable acquisitions or dispositions, to the
extent such information would be required in connection with a registered
securities offering by Section 3-05 of Regulation S-X of the Securities Act of
1933, as amended, or would be customarily included in private placements under
Rule 144A of the Securities Act of 1933, as amended, in each case in connection
with any such acquisition or disposition, and limited, in the case of
information relating to the Acquired Business and its subsidiaries, to Required
Information (as defined in the Acquisition Agreement)) to us no less than 20
consecutive calendar days prior to the Closing Date (provided that (x) if such
period has not ended on or prior to August 21, 2015, such period shall not be
deemed to have commenced until September 8, 2015, (y) if such period has not
ended on or prior to December 22, 2015, such period shall not be deemed to have
commenced until January 4, 2016 and (z) the days from November 26, 2015 to
November 29, 2015 (collectively, the “Blackout Dates”) shall not be considered
calendar days for purposes of such period), (d) prior to the launch of
syndication, using your commercially reasonable efforts to procure or confirm a
corporate credit rating and a corporate family rating (but in each case, no
specific rating) in respect of the Borrower from Standard & Poor’s Ratings
Services (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”), respectively,
and ratings (but no specific ratings) for each of the Term Loan Facilities from
each of S&P and Moody’s, (e) the hosting, with the Committed Lenders, of no more
than one lender meeting to be mutually agreed upon with prospective Lenders at a
time and location to be mutually agreed upon and (f) your ensuring that there
shall be no competing issues of debt securities or commercial bank or other
credit facilities of the Company, the Acquired Business or any of their
respective subsidiaries being offered, placed or arranged (other than the Term
Loan Facilities, any loans, commitments or other credit extensions under the ABL
Facility or a Permitted Financing (as defined in the Fee Letter), replacements,
extensions and renewals of existing indebtedness that matures prior to the date
that is 60 days following the Expiration Date, and any other indebtedness of the
Acquired Business and its subsidiaries permitted to be incurred pursuant to the
Acquisition Agreement) if the offering, placement or arrangement of such debt
securities or commercial bank or other credit facilities would have, in the
reasonable judgment of the Lead Arrangers, a detrimental effect upon the primary
syndication of the Term Loan Facilities.  Notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter, but without
limiting your obligations to assist with syndication efforts as set forth
herein, it is understood that neither the commencement nor completion of the
syndication of the Term Loan Facilities shall constitute a condition to the
availability of the Term Loan Facilities on the Closing Date or at any time
thereafter.

 

4

--------------------------------------------------------------------------------


 

The Lead Arrangers will, in consultation with you, manage all aspects of any
syndication of the Term Loan Facilities, including decisions as to the selection
of institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate (which
institutions shall be reasonably acceptable to you), the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders.  To assist the Lead Arrangers in their syndication efforts, you agree
promptly to prepare and provide (and to use commercially reasonable efforts to
cause the Acquired Business to provide) to the Committed Lenders all customary
information with respect to you, the Acquired Business and each of your and
their respective subsidiaries and the Transactions, including all financial
information and projections (including financial estimates, budgets, forecasts
and other forward-looking information, the “Projections”), as the Committed
Lenders may reasonably request in connection with the structuring, arrangement
and syndication of the Term Loan Facilities.  You hereby represent and warrant
that (with respect to information relating to the Acquired Business and its
subsidiaries to your knowledge), (a) all written information and written data
other than the Projections and information of a general economic or general
industry nature (the “Information”) that has been or will be made available to
the Committed Lenders by or on behalf of you or any of your representatives,
taken as a whole, is or will be, when furnished, correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements thereto) and (b) the Projections that have been or will be made
available to the Committed Lenders by or on behalf of you or any of your
representatives have been or will be prepared in good faith based upon
assumptions that you believe to be reasonable at the time made and at the time
the related Projections are made available to the Committed Lenders; it being
understood that the Projections are as to future events and are not to be viewed
as facts, and that actual results during the period or periods covered by any
such Projections may differ significantly from the projected results and such
differences may be material.  You agree that if, at any time prior to the
Closing Date and, thereafter, until the earlier to occur of (i) a Successful
Syndication and (ii) 30 days after the Closing Date, you become aware that any
of the representations in the preceding sentence would be incorrect (to your
knowledge with respect to information relating to the Acquired Business and its
subsidiaries) in any material respect if the Information and Projections were
being furnished, and such representations were being made, at such time, then
you will use commercially reasonable efforts to promptly supplement the
Information and the Projections so that such representations will be correct (to
your knowledge with respect to information relating to the Acquired Business and
its subsidiaries) in all material respects under those circumstances.  In
arranging and syndicating the Term Loan Facilities, the Committed Lenders will
be entitled to use and rely primarily on the Information and the Projections
without responsibility for independent verification thereof.

 

Notwithstanding anything herein to the contrary, the only financial statements
that shall be required to be provided to the Committed Lenders or the Lead
Arrangers in

 

5

--------------------------------------------------------------------------------


 

connection with the syndication of the Term Loan Facilities shall be those
required to be delivered pursuant to paragraphs 5 and 6 of the Summary of
Additional Conditions.

 

You hereby acknowledge that (a) the Committed Lenders will make available
Information and Projections to the proposed syndicate of Lenders by posting such
Information and Projections on IntraLinks, SyndTrak Online or similar electronic
means and (b) certain of the Lenders (each, a “Public Lender”) may wish to
receive only information that (i) is publicly available, (ii) is not material
with respect to you, the Acquired Business or your or its respective securities
for purposes of United States federal and state securities laws or
(iii) constitutes information of a type that would be publicly available if the
Acquired Business were a public reporting company (as reasonably determined by
you) (collectively, the “Public Side Information”).  If reasonably requested by
the Committed Lenders, you will use commercially reasonable efforts to assist us
in preparing a customary additional version of the Confidential Information
Memorandum to be used by Public Lenders.  The information to be included in the
additional version of the Confidential Information Memorandum will contain only
Public Side Information.  It is understood that in connection with your
assistance described above, an authorization letter, in form substantially
similar to authorization letters previously delivered by the Company, will be
included in any Confidential Information Memorandum , which letter authorizes
the distribution of the Confidential Information Memorandum to prospective
Lenders, containing a representation to the Lead Arrangers that the public-side
version contains only Public Side Information (and, in each case, a “10b-5”
representation to the Lead Arrangers substantially similar to the
representations included in authorization letters previously delivered by the
Company and incorporating by reference relevant filings of the Company made
pursuant to the Securities and Exchange Act of 1934), which Confidential
Information Memorandum shall exculpate you, the Acquired Business, and your and
their respective affiliates and us and our affiliates with respect to any
liability related to the use of the Confidential Information Memorandum or any
related marketing material by the recipients thereof.  You agree to use
commercially reasonable efforts to identify that portion of the Information that
may be distributed to the Public Lenders as “PUBLIC,” which, at the minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof.  You agree that by your marking such materials “PUBLIC,” you shall
be deemed to have authorized the Lead Arrangers (subject to the confidentiality
and other provisions of this Commitment Letter) to treat such materials as
information that is Public Side Information (it being understood that you shall
not be under any obligation to mark any particular portion of the Information as
“PUBLIC”).  You agree that, subject to the confidentiality and other provisions
of this Commitment Letter, the Lead Arrangers on your behalf may distribute the
following documents to all prospective lenders in the form provided to you and
to your counsel a reasonable time prior to their distribution, unless you or
your counsel advise the Lead Arrangers in writing (including by email) within a
reasonable time prior to their intended distribution that such material should
only be distributed to prospective lenders that are not Public Lenders (each, a
“Private Lender”):  (a) the Term Loan Term Sheets; (b) drafts and final
definitive documentation with respect to the Term Loan Facilities;
(c) administrative materials prepared by the Committed Lenders for prospective
Lenders (such as a lender meeting invitation, allocations and

 

6

--------------------------------------------------------------------------------


 

funding and closing memoranda); and (d) notification of changes in the terms of
the Term Loan Facilities.  If you advise us that any of the foregoing items
should be distributed only to Private Lenders, then none of the Lead Arrangers
and the Committed Lenders will distribute such materials to Public Lenders
without your consent.

 

As consideration for the commitments of the Committed Lenders hereunder and
their agreement to perform the services described herein, you agree to pay (or
cause to be paid) the fees set forth in the Term Loan Term Sheets and in the Fee
Letter dated the date hereof and delivered herewith with respect to the Term
Loan Facilities (the “Fee Letter”).  Once paid, such fees shall not be
refundable under any circumstances.

 

The commitments of the Committed Lenders hereunder and their agreement to
perform the services described herein are subject solely to the conditions set
forth in the next sentence of this paragraph, in the Summary of Additional
Conditions and (i) solely with respect to the Incremental Facility, under the
heading “Conditions Precedent to Initial Extension of Credit” in the Incremental
Term Sheet or (ii) solely with respect to the Backstop Facility, under the
heading “Conditions Precedent to Initial Extension of Credit” in the Backstop
Term Sheet.  In addition, the commitments of the Committed Lenders hereunder are
subject to the execution (as applicable) and delivery by the Borrower, the
Guarantors and the officers and advisors thereof, as the case may be, of
definitive documentation, customary closing certificates (including evidences of
authority, charter documents, and officers’ incumbency certificates), customary
lien and judgments searches requested by the applicable Bank Administrative
Agent at least 30 days prior to the Closing Date and customary legal opinions
with respect to the Term Loan Facilities (the “Term Loan Facilities
Documentation”), in each case consistent with this Commitment Letter and the Fee
Letter; provided that, notwithstanding anything in this Commitment Letter, the
Fee Letter, the Term Loan Facilities Documentation or any other letter agreement
or other undertaking concerning the financing of the Transactions to the
contrary, (i) the only representations and warranties the making of which shall
be a condition to the availability of the Term Loan Facilities on the Closing
Date shall be (A) the Specified Representations (as defined below) and (B) the
representations and warranties relating to the Acquired Business and its
subsidiaries made by the Acquired Business in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the Buyer
(as defined in the Transaction Description) has the right to terminate its
obligations (or otherwise decline to consummate the Acquisition without
liability) under the Acquisition Agreement as a result of a breach of such
representations and warranties in such agreement (the “Acquired Business
Representations”) and (ii) the terms of the Term Loan Facilities Documentation
shall be in a form such that (x) (1) solely with respect to the Incremental
Facility, they do not impair availability of the Incremental Facility on the
Closing Date if the conditions set forth in this paragraph, in the Summary of
Additional Conditions and under the heading “Conditions Precedent to Initial
Extension of Credit” in the Incremental Term Sheet are satisfied or (2) solely
with respect to the Backstop Facility, they do not impair availability of the
Backstop Facility on the Closing Date if the conditions set forth in this
paragraph, in the Summary of Additional Conditions and under the heading
“Conditions Precedent to Initial Extension of Credit” in the Incremental Term
Sheet are satisfied (it being understood that, to the

 

7

--------------------------------------------------------------------------------


 

extent any Collateral (as defined in Exhibit B hereto) or any security interest
therein (other than (x) the pledge and perfection of security interests in the
pledged certificated stock of U.S.-organized entities (including the delivery of
such share certificates) (to the extent required under the Term Loan Term
Sheets; provided that stock certificates of the Acquired Business and its
subsidiaries will only be required to be delivered on the Closing Date to the
extent received by you from the Acquired Business, so long as you have used
commercially reasonable efforts to obtain them on the Closing Date; provided,
further that the stock certificates of the Acquired Business and its
subsidiaries shall be required to be delivered and perfected within 30 days
after the Closing Date plus any extensions granted by the applicable Bank
Administrative Agent in its sole discretion) and (y) other assets pursuant to
which a lien may be perfected by the filing of a financing statement under the
Uniform Commercial Code) is not provided on the Closing Date after your use of
commercially reasonable efforts to do so, the delivery of such Collateral (and
perfection of security interests therein) shall not constitute a condition
precedent to the availability of the Term Loan Facilities on the Closing Date
but shall be required to be delivered and perfected after the Closing Date (and
in any event, in the case of the pledge and perfection of Collateral not
otherwise required on the Closing Date, within 90 days after the Closing Date
plus any extensions granted by the applicable Bank Administrative Agent in its
sole discretion) pursuant to arrangements to be mutually agreed and (z) they do
not conflict with, violate or result in a breach of or default under the
Existing Indenture, the ABL Facility (as defined in the Summary of Additional
Conditions) or the Existing Term Loan Credit Agreement (as defined in
Exhibit B). For purposes hereof, “Specified Representations” means (i) solely
with respect to the Incremental Facility, the representations and warranties
required to be made upon the initial funding of the Incremental Facility under
the terms of the Existing Term Loan Credit Agreement or (ii) solely with respect
to the Backstop Facility, the representations and warranties made by the
Borrower in the Term Loan Facilities Documentation and set forth in the Backstop
Term Sheet relating to corporate or other organizational existence, power and
authority related to entry into and performance of the Term Loan Facilities
Documentation, the execution, delivery and enforceability of the Term Loan
Facilities Documentation, the incurrence of the loans and the provision of
guarantees contemplated herein not violating the constitutional documents of the
Borrower and the Guarantors, no conflicts with the Existing Indenture, the ABL
Facility or the Existing Term Loan Credit Agreement, solvency of the Borrower
and its subsidiaries on a consolidated basis on the Closing Date after giving
effect to the Transactions (solvency to be defined in a manner consistent with
the solvency definition set forth in Annex I to Exhibit C, creation, validity
and perfection of security interest in the collateral to be perfected on the
Closing Date (subject to the foregoing provisions of this paragraph relating to
Collateral), U.S. Federal Reserve margin regulations, the PATRIOT Act, the U.S.
Investment Company Act and the use of loan proceeds not violating OFAC or the
FCPA.  There shall be no conditions (implied or otherwise) to the commitments
hereunder, including compliance with the terms of this Commitment Letter, the
Fee Letter or the Term Loan Facilities Documentation, other than those expressly
stated in the second sentence of this paragraph, in the Summary of Additional
Conditions and (x) solely with respect to the Incremental Facility, in the
section under the heading “Conditions Precedent to Initial Extension of Credit”
in the Incremental Term Sheet or (y) solely with respect to the Backstop
Facility, in the section

 

8

--------------------------------------------------------------------------------


 

under the heading “Conditions Precedent to Initial Extension of Credit” in the
Backstop Term Sheet, to the initial funding under the Term Loan Facilities on
the Closing Date.  Without limiting the conditions precedent provided herein to
funding the consummation of the Acquisition with the proceeds of the Term Loan
Facilities, the Lead Arrangers will cooperate with you as reasonably requested
in coordinating the timing and procedures for the funding of the Term Loan
Facilities in a manner consistent with the Acquisition Agreement.  This
paragraph is referred to as the “Funding Conditions Provision.”

 

You agree (a) to indemnify and hold harmless the applicable Bank Administrative
Agent, the Lead Arrangers, each of the Committed Lenders and their respective
affiliates and controlling persons and the respective officers, directors,
employees, agents, members and successors of each of the foregoing, but
excluding any of the foregoing in its capacity, if applicable, as financial
advisor to the Acquired Business or any of its direct or indirect equity holders
or affiliates in connection with the Acquisition (each, a “Sell-Side Advisor”)
and any Related Person (as defined below) of such Sell-Side Advisor in such
capacity (each, other than such excluded parties, an “Indemnified Person”) from
and against any and all losses, claims, damages, liabilities and expenses, joint
or several, of any kind or nature whatsoever to which such Indemnified Person
may become subject arising out of or in connection with this Commitment Letter,
the Fee Letter, the Transactions, the Term Loan Facilities or any related
transaction or any claim, litigation, investigation or proceeding, actual or
threatened, relating to any of the foregoing (any of the foregoing, a
“Proceeding”), regardless of whether such Indemnified Person is a party thereto
and whether or not such Proceedings are brought by you, your equity holders,
affiliates, creditors or any other person, and to reimburse such Indemnified
Person upon demand for any reasonable and documented out-of-pocket legal
expenses of one firm of counsel for all Indemnified Persons and, if necessary,
one firm of local counsel in each appropriate jurisdiction, in each case for all
Indemnified Persons (and, in the case of an actual or perceived conflict of
interest where the Indemnified Person affected by such conflict informs you of
such conflict and thereafter, after receipt of your consent (which shall not be
unreasonably withheld), retains its own counsel, of another firm of counsel for
such affected Indemnified Person) and other reasonable and documented
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or expenses
(i) to the extent they have resulted from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any Related Person of such
Indemnified Person (as determined by a court of competent jurisdiction in a
final and non-appealable decision), (ii) to the extent arising from a material
breach of the obligations of such Indemnified Person or any Related Person of
such Indemnified Person under this Commitment Letter or the Term Loan Facilities
Documentation (as determined by a court of competent jurisdiction in a final
non-appealable decision) or (iii) arising out of, or in connection with, any
Proceeding that does not involve an act or omission by you or any of your
affiliates and that is brought by an Indemnified Person against any other
Indemnified Person other than any Proceeding against the relevant Indemnified
Person in its capacity or in fulfilling its role as an agent, arranger or
similar role under the Term Loan Facilities and (b) to reimburse the Committed
Lenders from time to time, upon presentation of a

 

9

--------------------------------------------------------------------------------


 

summary statement, for all reasonable and documented out-of-pocket expenses
(including, but not limited to, expenses of the Committed Lenders’ due diligence
investigation (and with respect to third party diligence expenses, to the extent
any such expenses have been previously approved by you, such approval not to be
unreasonably withheld), syndication expenses, travel expenses and reasonable
fees, disbursements and other charges of a single counsel to the Committed
Lenders and the Lead Arrangers and of a single local counsel to the Committed
Lenders and the Lead Arrangers in each relevant jurisdiction, except allocated
costs of in-house counsel), in each case incurred by the Committed Lenders in
connection with the Term Loan Facilities and the preparation of this Commitment
Letter, the Fee Letter and the Term Loan Facilities Documentation (collectively,
the “Expenses”); provided that you shall not be required to reimburse any of the
Expenses in the event the Closing Date does not occur.  Notwithstanding any
other provision of this Commitment Letter, (i) no Indemnified Person shall be
liable for any damages arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems (including IntraLinks or SyndTrak Online), except to the
extent such damages have resulted from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any Related Person of such
Indemnified Person (as determined by a court of competent jurisdiction in a
final and non-appealable decision) and (ii) none of you, the Acquired Business
or any Indemnified Person shall be liable for any indirect, special, punitive or
consequential damages in connection with your or their activities related to the
Term Loan Facilities or this Commitment Letter; provided that nothing contained
in this clause (ii) shall limit your indemnity or reimbursement obligations to
the extent such indirect, special, punitive or consequential damages are
included in any third party claim in connection with which such Indemnified
Person is entitled to indemnification hereunder.  For purposes hereof, a
“Related Person” of an Indemnified Person (or any Sell-Side Advisor) means, if
such Indemnified Person (or Sell-Side Advisor) is the applicable Bank
Administrative Agent, a Lead Arranger or a Committed Lender or any of its
affiliates and controlling persons, or any of its or their respective officers,
directors, employees, agents, members and successors, any of the applicable Bank
Administrative Agent, Lead Arranger or Committed Lender and its affiliates and
controlling persons, or any of its or their respective officers, directors,
employees, agents, members and successors.

 

Your indemnity and reimbursement obligations hereunder will be in addition to
any liability which you may otherwise have and will be binding upon and inure to
the benefit of any of your successors and assigns and the Indemnified Persons.

 

You acknowledge that the Committed Lenders and their affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise.  Neither
the Committed Lenders nor any of their affiliates will use confidential
information obtained from or on behalf of you by virtue of the transactions
contemplated by this Commitment Letter or their other relationships with you in
connection with the performance by them of services for other persons, and
neither the Committed Lenders nor any of their affiliates will

 

10

--------------------------------------------------------------------------------


 

furnish any such information to other persons.  You also acknowledge that
neither the Committed Lenders nor any of their affiliates have any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, confidential information obtained by them from other
persons.

 

As you know, each Committed Lender, together with its affiliates, is a full
service securities firm engaged, either directly or through its affiliates, in
various activities, including securities trading, commodities trading,
investment management, research, financing and brokerage activities and
financial planning and benefits counseling for both companies and individuals. 
In the ordinary course of these activities, the Committed Lenders and their
respective affiliates may actively engage in commodities trading or trade the
debt and equity securities (or related derivative securities) and financial
instruments (including bank loans and other obligations) of you, the Acquired
Business and other companies that may be the subject of the arrangements
contemplated by this Commitment Letter for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities.  Each Committed Lender and its affiliates may also co-invest
with, make direct investments in, and invest or co-invest client monies in or
with funds or other investment vehicles managed by other parties, and such funds
or other investment vehicles may trade or make investments in securities of you,
the Acquired Business or other companies that may be the subject of the
arrangements contemplated by this Commitment Letter or engage in commodities
trading with any thereof.

 

As you know, each of Barclays and GS Bank has been retained by the Company (or
one of its affiliates) as financial advisor (in such capacity, each a “Financial
Advisor”) in connection with the Acquisition.  You agree to such retention, and
further agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of each Financial Advisor and, on the other
hand, our and our affiliates’ relationships with you as described and referred
to herein.

 

The Committed Lenders and their respective affiliates may have economic
interests that conflict with those of the Acquired Business and you, including
arranging or providing or contemplating arranging or providing financing for a
competing potential buyer of the Acquired Business.  You agree that the
Committed Lenders will act under this Commitment Letter as independent
contractors and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Committed Lenders or any of their
respective affiliates and you, the Acquired Business, your and their respective
stockholders or your and their respective affiliates with respect to the
transactions contemplated by this Commitment Letter and the Fee Letter.  You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Committed Lenders and their respective affiliates, on the one hand, and you, on
the other, (ii) in connection therewith and with the process leading to such
transactions, each Committed Lender and its applicable affiliates (as the case
may be) is acting solely as a principal and

 

11

--------------------------------------------------------------------------------


 

not as agents or fiduciaries of you, the Acquired Business, your and their
respective management, stockholders, creditors or any other person, (iii) the
Committed Lenders and their applicable affiliates (as the case may be) have not
assumed an advisory or fiduciary responsibility or any other obligation in favor
of you with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether the Committed Lenders or any of their
respective affiliates have advised or are currently advising you or the Acquired
Business on other matters), except the obligations expressly set forth in this
Commitment Letter and the Fee Letter and (iv) you have consulted your own legal
and financial advisors to the extent you deemed appropriate.  You further
acknowledge and agree that you are responsible for making your own independent
judgment with respect to such transactions and the process leading thereto. 
Please note that the Committed Lenders and their affiliates do not provide tax,
accounting or legal advice.  You hereby waive and release any claims that you
may have against the Committed Lenders (in their capacity as such) and their
applicable affiliates (as the case may be) with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated by this Commitment Letter.  It is understood that this
paragraph shall not apply to or modify or otherwise affect any arrangement with
any Sell-Side Advisor, or any financial advisor separately retained by you, the
Acquired Business or any of your or its affiliates in connection with the
Acquisition, in its capacity as such.

 

This Commitment Letter and the commitments hereunder shall not be assignable by
you without the prior written consent of the Committed Lenders, not to be
unreasonably withheld (and any attempted assignment without such consent shall
be null and void), is intended to be solely for the benefit of the parties
hereto (and the Indemnified Persons), is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and the Indemnified Persons) and is not intended to create a fiduciary
relationship among the parties hereto.  Any and all obligations of, and services
to be provided by, the Committed Lenders hereunder (including, without
limitation, their commitments) may be performed and any and all rights of the
Committed Lenders hereunder may be exercised by or through any of their
affiliates or branches; provided that with respect to the commitments, any
assignments thereof to an affiliate will not relieve the Committed Lenders from
any of their obligations hereunder, unless and until such affiliate shall have
funded the portion of the commitment so assigned.  This Commitment Letter may
not be amended or any provision hereof waived or modified except by an
instrument in writing signed by each of the Committed Lenders and you.  This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed counterpart of a signature page of this
Commitment Letter by facsimile transmission or other electronic transmission
(e.g., a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof.  This Commitment Letter and the Fee Letter (i) are the only
agreements that have been entered into among the parties hereto with respect to
the Term Loan Facilities and (ii) supersede all prior understandings, whether
written or oral, among us with respect to the Term Loan Facilities and set forth
the entire understanding of the parties hereto with respect thereto.

 

12

--------------------------------------------------------------------------------


 

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Term
Loan Facilities Documentation by the parties hereto in a manner consistent with
this Commitment Letter, it being acknowledged and agreed that the funding of the
Term Loan Facilities is subject to conditions precedent provided herein, subject
to the Funding Conditions Provision and (ii) the Fee Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) of the parties thereto with
respect to the subject matter set forth therein.

 

THIS COMMITMENT LETTER AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS, TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION; PROVIDED THAT, NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (I) WHETHER
ANY REPRESENTATIONS AND WARRANTIES MADE BY OR ON BEHALF OF, OR WITH RESPECT TO,
THE ACQUIRED BUSINESS IN THE ACQUISITION AGREEMENT HAVE BEEN BREACHED,
(II) WHETHER THE BUYER CAN TERMINATE ITS OBLIGATIONS UNDER THE ACQUISITION
AGREEMENT (OR OTHERWISE DECLINE TO CONSUMMATE THE ACQUISITION WITHOUT
LIABILITY), (III) WHETHER A MATERIAL ADVERSE EFFECT (AS DEFINED IN THE
ACQUISITION AGREEMENT) HAS OCCURRED AND (IV) WHETHER THE ACQUISITION HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT, SHALL, IN
EACH CASE BE GOVERNED BY, SOLELY TO THE EXTENT THE LAWS OF THE STATE OF DELAWARE
ARE MANDATORILY APPLICABLE TO ANY SUCH DETERMINATION, THE LAWS OF THE STATE OF
DELAWARE.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any

 

13

--------------------------------------------------------------------------------


 

appellate court from any thereof, in any action or proceeding arising out of or
relating to this Commitment Letter and the Fee Letter, or the transactions
contemplated hereby, and agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court, (b) waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter, or the
transactions contemplated hereby, in any such New York State court or in any
such Federal court, (c) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and (d) agrees that a final judgment in any such suit, action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Each of the
parties hereto agrees to commence any such action, suit, proceeding or claim
either in the United States District Court for the Southern District of New York
or in the Supreme Court of the State of New York, New York County, located in
the Borough of Manhattan.

 

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance, or this Commitment Letter and its terms
or substance, shall be disclosed, directly or indirectly, to any other person or
entity (including other lenders, underwriters, placement agents, advisors or any
similar persons) except (a) to your officers, directors, employees, attorneys,
accountants and advisors on a confidential and need-to-know basis, (b) if the
Committed Lenders consent to such proposed disclosure (such consent not to be
unreasonably withheld), (c) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process or, to the extent
requested or required by governmental and/or regulatory authorities, in each
case based on the reasonable advice of your legal counsel (in which case, you
agree, to the extent practicable and not prohibited by law, to notify us of the
proposed disclosure in advance of such disclosure and if you are unable to
notify us in advance of such disclosure, such notice shall be delivered to us
promptly thereafter to the extent permitted by law) or (d) to the extent
necessary in connection with the exercise of any remedy or enforcement of any
rights hereunder; provided that (i) you may disclose this Commitment Letter and
the contents hereof to the Acquired Business and its respective officers,
directors, equity holders, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis, (ii) you may disclose this Commitment
Letter and the contents hereof in any proxy or other public filing relating to
the Acquisition, in the Confidential Information Memorandum and in any
prospectus or other offering memorandum relating to the Term Loan Facilities,
(iii) you may disclose this Commitment Letter, and the contents hereof, to
potential Lenders (including any prospective Additional Committing Lender), and
potential equity investors and their respective officers, directors, employees,
attorneys, accountants, advisors and other representatives on a confidential and
need-to-know basis and to rating agencies in connection with obtaining ratings
for the Borrower and the Term Loan Facilities, (iv) you may disclose the fees
contained in the Fee Letter as part of a generic disclosure of aggregate sources
and uses related to fee amounts to the extent customary or required in

 

14

--------------------------------------------------------------------------------


 

marketing materials, any proxy or other public filing, in the Confidential
Information Memorandum and any prospectus or other offering memorandum relating
to the Term Loan Facilities, (v) to the extent portions thereof have been
redacted in a customary manner (including, without limitation, redaction of fee
amounts), you may disclose the Fee Letter and the contents thereof to the
Acquired Business and its respective officers, directors, equity holders,
employees, attorneys, accountants and advisors on a confidential and
need-to-know basis, (vi) you may disclose the Fee Letter and the contents
thereof to any prospective Additional Committing Lender or prospective equity
investor and their respective officers, directors, employees, attorneys,
accountants, advisors and other representatives on a confidential and
need-to-know basis and (vii) you may disclose the term sheets and the contents
thereof to the lenders and agent under the ABL Facility and potential arrangers
of a Permitted Financing and their respective officers, directors, employees,
attorneys, accountants and advisors, on a confidential basis.  The obligations
under this paragraph with respect to the Commitment Letter shall terminate
automatically after the Term Loan Facilities Documentation shall have been
executed and delivered by the parties thereto.  To the extent not earlier
terminated, the provisions of this paragraph with respect to the Commitment
Letter shall automatically terminate on the second anniversary hereof.

 

You agree that you will permit us to review and approve (such approval not to be
unreasonably withheld) any reference to us or any of our affiliates in
connection with the Term Loan Facilities or the transactions contemplated hereby
contained in any press release or similar written public disclosure prior to
public release.

 

The Committed Lenders and their affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder or in
connection herewith solely for the purpose of providing the services that are
the subject of this Commitment Letter and shall treat confidentially all such
information; provided that nothing herein shall prevent any Committed Lender
from disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Committed Lender, to the extent not prohibited by applicable law,
agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank examiners or any governmental bank regulatory
authority exercising examination or regulatory authority) to inform you promptly
thereof), (b) upon the request or demand of any regulatory authority having
jurisdiction over such Committed Lender or any of its affiliates (in which case
such Committed Lender, to the extent practicable and not prohibited by law,
agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank examiners or any governmental bank regulatory
authority exercising examination or regulatory authority) to inform you promptly
thereof and if such Committed Lender is unable to notify you in advance of such
disclosure, such notice shall be delivered to you promptly thereafter to the
extent permitted by law), (c) to the extent that such information becomes
publicly available other than by reason of disclosure by any of the Committed
Lenders or any of their affiliates or any of the Committed Lenders’ and such
affiliates’ respective officers, directors, employees, attorneys, accountants,
advisors and other representatives in

 

15

--------------------------------------------------------------------------------


 

violation of any confidentiality obligations owing to you, the Acquired Business
or any of your or their respective subsidiaries (including those set forth in
this paragraph), (d) to the extent that such information is received by such
Committed Lender or its affiliates from a third party that is not, to such
Committed Lender’s or its affiliates’ knowledge, subject to confidentiality
obligations owing to you, the Acquired Business or any of your or their
respective subsidiaries, (e) to the extent that such information was already in
such Committed Lender’s or its affiliates’ possession or is independently
developed by such Committed Lender or its affiliates, (f) to such Committed
Lender’s affiliates and such Committed Lender’s and such affiliates’ respective
trustees, officers, directors, employees, attorneys, accountants, service
providers, advisors and other representatives who need to know such information
in connection with the Transactions and are informed of the confidential nature
of such information and who agree to be bound by the terms of this paragraph (or
language substantially similar to this paragraph), (g) to potential or
prospective Lenders, participants or assignees and any direct or indirect
contractual counterparties to any swap or derivative transaction relating to the
Borrower and its obligations under the Term Loan Facilities (in each case, other
than a Disqualified Institution), in each case who agree to be bound by the
terms of this paragraph (or language substantially similar to this paragraph),
(h) subject to your prior approval of the information to be disclosed (such
approval not to be unreasonably withheld, conditioned or delayed), to rating
agencies in connection with obtaining or confirming ratings for the Company, the
Term Loan Facilities, (i) for purposes of establishing a “due diligence
defense,” (j) to the extent necessary in connection with the exercise of any
remedy or enforcement of any rights hereunder or under the Fee Letter, (k) to
any other party hereto or (l) to the extent you consent to such proposed
disclosure.  The Committed Lenders’ obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the definitive documentation relating to the Term Loan Facilities upon the
initial funding thereunder, if and to the extent the Committed Lenders are party
thereto, and shall in any event terminate upon the second anniversary of the
date hereof.

 

The syndication, reimbursement and compensation provisions (if applicable in
accordance with the terms hereof and the Fee Letter), indemnification, waiver of
indirect, special, punitive or consequential damages, confidentiality (except to
the extent set forth herein), jurisdiction, governing law, venue, absence of
fiduciary relationship and waiver of jury trial provisions contained herein and
in the Fee Letter shall remain in full force and effect regardless of whether
Term Loan Facilities Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the Committed
Lenders’ commitments hereunder; provided that your obligations under this
Commitment Letter, other than those relating to the confidentiality of the Fee
Letter, syndication of the Term Loan Facilities and provision of information,
shall automatically terminate and be superseded by the Term Loan Facilities
Documentation upon the initial funding thereunder and the payment of all amounts
owing at such time hereunder and under the Fee Letter, and you shall be
automatically released from all liability in connection therewith at such time.

 

16

--------------------------------------------------------------------------------


 

We hereby notify you that, pursuant to the requirements of the U.S. PATRIOT
Improvement and Reauthorization Act, Title III of Pub. L.107-56 (signed into law
October 26, 2001, as amended from time to time, the “PATRIOT Act”), each of the
Committed Lenders and each other Lender is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Borrower and each Guarantor that will allow any of the Committed
Lenders or such Lender to identify the Borrower and such Guarantor in accordance
with the PATRIOT Act.  This notice is given in accordance with the requirements
of the PATRIOT Act and is effective as to the Committed Lenders and each Lender.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to Barclays, on behalf of the Committed Lenders, executed counterparts
hereof and of the Fee Letter not later than 11:59 p.m., New York City time, on
July 30, 2015.  The Committed Lenders’ commitments hereunder and agreements
contained herein will expire at such time in the event that Barclays has not
received such executed counterparts in accordance with the immediately preceding
sentence.  This Commitment Letter and the commitments and undertakings of each
of the Committed Lenders hereunder shall automatically terminate upon the first
to occur of (i) the termination of the Acquisition Agreement, (ii) the one year
anniversary of the date hereof (the “Expiration Date”), unless each of the
Committed Lenders shall, in their discretion, agree to an extension; provided,
that if the Marketing Period (as defined in the Acquisition Agreement) shall
have commenced but is not completed on or prior to the Expiration Date, the
Expiration Date shall automatically be extended and instead occur on fourth
Business Day (as defined in the Acquisition Agreement) following the twentieth
calendar day after the initial Expiration Date prior to giving effect to any
such extension and (iii) the consummation of the Transactions with or without
the funding of the Term Loan Facilities.  You shall have the right to terminate
this Commitment Letter and the commitments of the Committed Lenders hereunder
with respect to the Term Loan Facilities in its entirety (or a portion thereof
pro rata among the Committed Lenders) at any time upon written notice to the
Committed Lenders from you, subject to your surviving obligations as set forth
in the third to last paragraph of this Commitment Letter and in the Fee Letter.

 

[Remainder of this page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

The Committed Lender is pleased to have been given the opportunity to assist you
in connection with the financing for the Acquisition.

 

 

 

 

Very truly yours,

 

 

 

 

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

By:

/s/ Jeremy Hazan

 

 

Name: Jeremy Hazan

 

 

Title: Managing Director

 

[Signature Page to Ranch Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name: Charles D. Johnston

 

 

Title: Authorized Signatory

 

[Signature Page to Ranch Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of
the date first above written:

 

ENVISION HEALTHCARE CORPORATION

 

 

By:

/s/ Randel G. Owen

 

 

Name: Randel G. Owen

 

Title: Chief Financial Officer

 

[Signature Page to Ranch Commitment Letter]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Project Ranch
Transaction Description

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached (the
“Commitment Letter”) or in the other Exhibits to the Commitment Letter.

 

Envision Healthcare Corporation, a Delaware corporation (the “Company” or
“you”), intends to acquire (the “Acquisition”), directly or indirectly, all of
the equity interests of the entity previously identified by you to us as “Ranch”
(the “Acquired Business”).

 

In connection with the foregoing, it is intended that:

 

a)  Pursuant to the Agreement and Plan of Merger (together with the Acquired
Business’s disclosure schedules delivered in connection therewith, collectively,
the “Acquisition Agreement”) among AMR HoldCo, Inc. (the “Buyer”), Ranch Merger
Sub, Inc., Fortis Advisors LLC, solely in its capacity as the equityholders’
representative, and the Acquired Business, the Company will, directly or
indirectly, acquire (the “Acquisition”) the Acquired Business. Pursuant to the
Acquisition, the equityholders of the Acquired Business shall have the right to
receive the amount required to consummate the Acquisition (the “Acquisition
Consideration”) in accordance with the terms of the Acquisition Agreement.

 

b)  The Borrower will obtain an Incremental Facility, or, if the Company makes a
Backstop Election, a Backstop Facility, of up to $635 million (plus (x) at the
Company’s option pursuant to the terms of the Fee Letter, any Term Loan Flex
Increase) on the closing date of the Acquisition, which amount shall be used,
together with (at your election) borrowings under the Company’s Credit
Agreement, dated as of May 25, 2011, among the Company, certain of its
subsidiaries, the lenders party thereto and Deutsche Bank AG New York Branch as
administrative agent and collateral agent (as amended by Amendment No. 1 dated
as of February 27, 2013, Amendment No. 2 dated as of February 6, 2015 and as may
be further amended, waived, supplemented or otherwise modified from time to
time, the “ABL Facility” and together with the Existing Term Loan Credit
Agreement, the “Existing Senior Secured Facilities”) and/or cash on hand, inter
alia to consummate the Acquisition, to redeem or repay the Repaid Indebtedness
(as defined below) (the “Refinancing”) and to pay fees, premiums and expenses
incurred in connection with the Transactions (such fees, premiums and expenses,
the “Transaction Costs,” and together with the Acquisition Consideration (as
defined above) and the Refinancing, the “Acquisition Costs”).

 

c)  All third-party indebtedness for borrowed money of the Acquired Business and
its subsidiaries (other than indebtedness incurred or issued pursuant to the
Transactions, and subject to the following sentence) that is outstanding on the
Closing

 

A-1

--------------------------------------------------------------------------------


 

Date will be repaid, redeemed, defeased or otherwise discharged (or irrevocable
notice for the repayment or redemption thereof will be given) (collectively, the
“Repaid Indebtedness”).  Any existing third party indebtedness for borrowed
money of the Acquired Business and its subsidiaries (“Existing Indebtedness”)
that the Company has requested to be permitted to remain outstanding with the
approval of the Lead Arrangers (not to be unreasonably withheld), and, at the
option of the Company, any Existing Indebtedness listed in Annex I to this
Exhibit A and any capital leases existing on the date of the Commitment Letter
or permitted to be incurred under the Acquisition Agreement, which shall remain
outstanding after the Closing Date.

 

d)  In its sole discretion, the Company may elect in writing by notice to
Barclays (the “Backstop Election”), on or prior to the date that is 15 calendar
days prior to the Closing Date (provided that such 15 calendar day period shall
be subject to the Blackout Dates), to replace the Incremental Facility with the
Backstop Facility.

 

The transactions described above, together, to the extent mutually agreed
between the Company and the Committed Lenders, with the prepayment of
indebtedness under the Existing Term Loan Credit Agreement and/or the ABL
Facility with the proceeds of the Term Loan Facilities and the payment of
related fees, premiums and expenses are collectively referred to herein as the
“Transactions.”

 

A-2

--------------------------------------------------------------------------------


 

Annex I to
Exhibit A

 

Existing Indebtedness

 

1.                                      Liens on motor vehicles shall remain
outstanding at closing; such liens will be released post-closing within a
commercially reasonable period of time.

 

2.                                      Premium Finance Agreement, effective
June 1, 2015, between Rural/Metro Corporation and Premium Assignment
Corporation.

 

A-I-1

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXHIBIT B

 

Project Ranch
Incremental Facility
Summary of Principal Terms and Conditions

 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto.

 

Borrower:

 

The Borrower under the Existing Term Loan Credit Agreement (the “Borrower”). 

 

 

 

Transactions:

 

As set forth in Exhibit A to the Commitment Letter.

 

 

 

Agents:

 

Deutsche Bank AG, New York Branch will act as sole and exclusive administrative
agent and collateral agent (in such capacity, the “Bank Administrative Agent”)
in respect of the Incremental Facility pursuant to the Term Loan Credit
Agreement, dated as of May 25, 2011, among the Company, Deutsche Bank AG New
York Branch, as administrative agent and collateral agent and the lenders party
thereto (as amended by Amendment No. 1, dated as of February 7, 2013, the
“Existing Term Loan Credit Agreement”), and a bank or banks to be agreed will
act as syndication agent(s) and/or documentation agent(s) for the Incremental
Facility, in each case, for a syndicate of financial institutions reasonably
acceptable to the Borrower (together with the Committed Lenders, the
“Incremental Lenders”), and will perform the duties customarily associated with
such roles.

 

 

 

Joint Bookrunner and Lead Arranger:

 

Barclays and GS Bank will each act as joint lead arrangers for the Incremental
Facility (each, a “Lead Arranger” and collectively with any other arrangers
appointed pursuant to the fifth paragraph of the Commitment Letter, the “Lead
Arrangers”) and each will perform the duties customarily associated with such
roles.

 

 

 

Incremental Facility:

 

A secured term loan facility (the “Incremental Facility”, the loans thereunder,
the “Incremental Term Loans”) in an aggregate principal amount of up to $635
million plus, at the Borrower’s option pursuant to the terms of the Fee Letter,
any Incremental Term Loan Flex

 

--------------------------------------------------------------------------------


 

 

 

Increase, to be documented as an incremental term loan facility under the
Existing Term Loan Credit Agreement.

 

 

 

Incremental Facilities:

 

As per the Existing Term Loan Credit Agreement; provided that the “most favored
nation” provisions set forth in the provisos to Section 2.6(d)(iv) of the
Existing Term Loan Credit Agreement shall be subject to a twelve-month sunset
when incorporated into the documentation governing the Incremental Facility.

 

 

 

Refinancing Facilities:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Purpose:

 

The proceeds of the Incremental Term Loans will be used by the Borrower on the
Closing Date, together with the proceeds of borrowings under the ABL Facility
and cash on hand, to finance Acquisition Costs.

 

 

 

Availability:

 

The Incremental Facility will be available in a single drawing on the Closing
Date.  Amounts borrowed under the Incremental Facility that are repaid or
prepaid may not be reborrowed.

 

 

 

Interest Rates and Fees:

 

As set forth in Annex I hereto.

 

 

 

Default Rate:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Final Maturity and
Amortization:

 

The Incremental Facility will mature on the date that is seven years after the
Closing Date (the “Incremental Maturity Date”) and will amortize in equal
quarterly installments in aggregate annual amounts equal to 1.00% of the
original principal amount of the Incremental Facility, with the balance payable
on the Incremental Maturity Date; provided that individual Incremental Lenders
shall have the right to agree to extend the maturity of their Incremental Term
Loans upon the request of the Borrower and without the consent of any other
Lender (as set forth in the Existing Term Loan Credit Agreement).

 

 

 

Guarantees:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Security:

 

As per the Existing Term Loan Credit Agreement and ratably with the existing
facilities under the Existing

 

B-2

--------------------------------------------------------------------------------


 

 

 

Term Loan Credit Agreement.

 

 

 

Unrestricted Subsidiaries:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Mandatory Prepayments:

 

As per the Existing Term Loan Credit Agreement and ratably with the existing
term loans under the Existing Term Loan Credit Agreement.

 

 

 

Voluntary Prepayments:

 

Subject to “Prepayment Premium” below, as per the Existing Term Loan Credit
Agreement.

 

 

 

Prepayment Premium:

 

If the Incremental Term Loans are repaid or any Lender is replaced in connection
with any amendment to the Incremental Facility, in each case, in connection with
a Repricing Transaction (as defined below) prior to the six month anniversary of
the Closing Date, a 1.00% prepayment premium will apply on the amount so prepaid
or replaced.

 

 

 

 

 

For purposes of the foregoing, a “Repricing Transaction” shall mean the
prepayment, refinancing, substitution or replacement of all or a portion of the
Incremental Term Loans (including, without limitation, as may be effected
through any amendment, waiver or modification of the Incremental Facility
Documentation relating to the interest rate for, or weighted average yield of,
such Incremental Term Loans), (a) if the primary purpose of such prepayment,
refinancing, substitution, replacement, amendment, waiver or modification is (as
reasonably determined by the Borrower in good faith) to refinance the
Incremental Term Loans at a lower “effective yield” (taking into account, among
other factors, margin, upfront or similar fees or original issue discount shared
with all providers of such financing, but excluding the effect of any
arrangement, commitment, underwriting, structuring, syndication or other fees
payable in connection therewith that are not shared with all providers of such
financing, and without taking into account any fluctuations in the Adjusted
LIBOR, but including any Adjusted LIBOR floor or similar floor that is higher
than the then applicable Adjusted LIBOR rate), (b) if the prepayment,
refinancing, substitution, replacement, amendment, waiver or modification is

 

B-3

--------------------------------------------------------------------------------


 

 

 

effectuated by the incurrence by the Borrower or any subsidiary of new
indebtedness, such new indebtedness is first lien secured bank financing, and
(c) if such prepayment, refinancing, substitution, replacement, amendment,
waiver or modification results in first lien secured bank financing having an
“effective yield” (as reasonably determined by the Bank Administrative Agent in
consultation with the Borrower, consistent with generally accepted financial
practices, after giving effect to, among other factors; margin, upfront or
similar fees or original issue discount shared with all providers of such
financing (calculated based on assumed four year average life and without
present value discount), but excluding the effect of any arrangement,
commitment, underwriting, structuring, syndication or other fees payable in
connection therewith that are not shared with all providers of such financing,
and without taking into account any fluctuations in the Adjusted LIBOR, but
including any Adjusted LIBOR floor or similar floor that is higher than the then
applicable Adjusted LIBOR rate) that is less than the “effective yield” (as
reasonably determined by the Bank Administrative Agent in consultation with the
Borrower, on the same basis) of such Incremental Term Loans prior to being so
prepaid, refinanced, substituted or replaced or subject to such amendment,
waiver or modification of the Incremental Facility.

 

 

 

Documentation:

 

The definitive documentation for the Incremental Facility will be negotiated in
good faith and will be consistent with this Term Sheet to reflect the terms set
forth in the Commitment Letter and Fee Letter, and in any event will contain
only those conditions to borrowing, representations and warranties, covenants
and events of default expressly set forth in this Term Sheet (the “Incremental
Facility Documentation”).

 

Notwithstanding the foregoing, the only conditions to the availability of the
Incremental Facility on the Closing Date shall be the applicable conditions set
forth in Section 2.6 of the Existing Term Loan Credit Agreement, the Funding
Conditions Provision and in Exhibit D to the

 

B-4

--------------------------------------------------------------------------------


 

 

 

Commitment Letter.

 

 

 

Representations and Warranties:

 

As per the Existing Term Loan Credit Agreement, it being understood that the
failure of any representation or warranty (other than the Specified
Representations and the Business Representations) to be true and correct on the
Closing Date will not constitute the failure of a condition precedent to funding
or a default under the Incremental Facility.

 

 

 

Conditions Precedent to Initial Extension of Credit:

 

The initial extension of credit under the Incremental Facility will be subject
solely to (a) the applicable conditions set forth in the Funding Conditions
Provision and in Exhibit D to the Commitment Letter, (b) the condition that the
Specified Representations and, to the extent required by the Funding Conditions
Provision, the Acquired Business Representations, shall be true and correct in
all material respects on and as of the Closing Date (although any Specified
Representation or the Acquired Business Representations which expressly relates
to a given date or period shall be required only to be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be) and (c) the conditions set forth in Section 2.6 of the Existing
Term Loan Credit Agreement shall have been satisfied.

 

 

 

Affirmative Covenants:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Negative Covenants:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Financial Covenants:

 

None.

 

 

 

Events of Default:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Voting:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Cost and Yield Protection:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Assignments and Participations:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Expenses and Indemnification:

 

If the Closing Date occurs, as per the Existing Term Loan Credit Agreement;
provided that, for the avoidance

 

B-5

--------------------------------------------------------------------------------


 

 

 

of doubt, the reimbursement of the reasonable fees, disbursements and other
charges of counsel in connection with the preparation, execution, delivery and
syndication of the Incremental Facility shall be limited to fees, disbursements
and charges of counsel identified herein (and, for the avoidance of doubt, not
of counsel to any Committed Lender, Lead Arranger or Bank Administrative Agent
individually).

 

 

 

Governing Law and Forum:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Counsel to the Committing Lenders and to the Lead Arrangers:

 

Cahill Gordon & Reindel LLP.

 

B-6

--------------------------------------------------------------------------------


 

ANNEX I to

EXHIBIT B

 

Interest Rates:

 

The per annum interest rates under the Incremental Facility will be as follows:

 

 

 

 

 

At the option of the Borrower, Adjusted LIBOR plus 3.00% or ABR plus 2.00%.

 

 

 

 

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed to
by all relevant Lenders, 12 months or a shorter period) for Adjusted LIBOR
borrowings, as per the Existing Term Loan Credit Agreement.

 

 

 

 

 

Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the Prime Rate), and interest shall be payable at the end of each
interest period and, in any event, at least every 3 months.

 

 

 

 

 

ABR shall mean the “Alternate Base Rate” as defined in the Existing Term Loan
Credit Agreement.

 

 

 

 

 

Adjusted LIBOR shall mean the “Adjusted LIBOR Rate” as defined in the Existing
Term Loan Credit Agreement (it being understood and agreed, for the avoidance of
doubt, that the “LIBOR Floor” shall be 1.00% per annum).

 

B-I-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Project Ranch
Backstop Facility
Summary of Principal Terms and Conditions

 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto.

 

Borrower:

 

The Borrower under the Existing Term Loan Credit Agreement (the “Borrower”).

 

 

 

Transactions:

 

As set forth in Exhibit A to the Commitment Letter.

 

 

 

Agents:

 

Barclays will act as sole and exclusive administrative agent and collateral
agent (in such capacity, the “Bank Administrative Agent”) in respect of the
Backstop Facility, a bank or banks to be agreed will act as syndication
agent(s) for the Backstop Facility and a bank or banks to be agreed will act as
documentation agent(s) for the Backstop Facility, in each case for a syndicate
of financial institutions reasonably acceptable to the Borrower (together with
the Committed Lenders, the “Lenders”), and will perform the duties customarily
associated with such roles.

 

 

 

Joint Bookrunner and Lead Arranger:

 

Barclays and GS Bank will each act as joint lead arrangers for the Backstop
Facility (each, a “Lead Arranger” and collectively with any other arrangers
appointed pursuant to the fifth paragraph of the Commitment Letter, the “Lead
Arrangers”) and each will perform the duties customarily associated with such
roles.

 

 

 

Backstop Facility:

 

A senior secured term loan facility in an aggregate principal amount of up to
$635 million (plus, at Borrower’s option pursuant to the terms of the Fee
Letter, the Term Loan Flex Increase) (the “Backstop Facility”; the loans
thereunder, the “Backstop Term Loans”).

 

 

 

Refinancing Facilities:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Purpose:

 

The proceeds of the Backstop Term Loans will be used by the Borrower on the
Closing Date, together with the proceeds of borrowings under the ABL Facility
and cash

 

C-1

--------------------------------------------------------------------------------


 

 

 

on hand, to finance Acquisition Costs.

 

 

 

Availability:

 

The Backstop Facility will be available in a single drawing on the Closing Date.
Amounts borrowed under the Backstop Facility that are repaid or prepaid may not
be reborrowed.

 

 

 

Interest Rates and Fees:

 

As set forth in Annex I hereto.

 

 

 

Default Rate:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Final Maturity and
Amortization:

 

The Backstop Facility will mature on the date that is seven years from the
Closing Date (the “Backstop Maturity Date”) and will amortize in equal quarterly
installments in aggregate annual amounts equal to 1.00% of the original
principal amount of the Backstop Facility, with the balance payable on the
Incremental Maturity Date; provided that individual Incremental Lenders shall
have the right to agree to extend the maturity of their Backstop Term Loans upon
the request of the Borrower and without the consent of any other Lender (as set
forth in the Existing Term Loan Credit Agreement).

 

 

 

Guarantees:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Security:

 

As per the Existing Term Loan Credit Agreement and ratably with the existing
facilities under the Existing Term Loan Credit Agreement. The Backstop Facility
shall be subject to the ABL/Term Loan Intercreditor Agreement (as defined in the
Existing Term Loan Credit Agreement)

 

 

 

Mandatory Prepayments:

 

As per the Existing Term Loan Credit Agreement and ratably with the term loans
under the Existing Term Loan Credit Agreement.

 

 

 

Voluntary Prepayments:

 

Subject to “Prepayment Premium” below, as per the Existing Term Loan Credit
Agreement.

 

 

 

Prepayment Premium:

 

If the Backstop Term Loans are repaid or any Lender is replaced in connection
with any amendment to the Incremental Facility, in each case, in connection with
a Repricing Transaction (as defined below) prior to the six month anniversary of
the Closing Date, a 1.00%

 

C-2

--------------------------------------------------------------------------------


 

 

 

prepayment premium will apply on the amount so prepaid or replaced.

 

 

 

 

 

For purposes of the foregoing, a “Repricing Transaction” shall mean the
prepayment, refinancing, substitution or replacement of all or a portion of the
Backstop Term Loans (including, without limitation, as may be effected through
any amendment, waiver or modification of the Backstop Facility Documentation
relating to the interest rate for, or weighted average yield of, such Backstop
Term Loans), (a) if the primary purpose of such prepayment, refinancing,
substitution, replacement, amendment, waiver or modification is (as reasonably
determined by the Borrower in good faith) to refinance the Backstop Term Loans
at a lower “effective yield” (taking into account, among other factors, margin,
upfront or similar fees or original issue discount shared with all providers of
such financing, but excluding the effect of any arrangement, commitment,
underwriting, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and without
taking into account any fluctuations in the Adjusted LIBOR, but including any
Adjusted LIBOR floor or similar floor that is higher than the then applicable
Adjusted LIBOR rate), (b) if the prepayment, refinancing, substitution,
replacement, amendment, waiver or modification is effectuated by the incurrence
by the Borrower or any subsidiary of new indebtedness, such new indebtedness is
first lien secured bank financing, and(c) if such prepayment, refinancing,
substitution, replacement, amendment, waiver or modification results in first
lien secured bank financing having an “effective yield” (as reasonably
determined by the Bank Administrative Agent in consultation with the Borrower,
consistent with generally accepted financial practices, after giving effect to,
among other factors; margin, upfront or similar fees or original issue discount
shared with all providers of such financing (calculated based on assumed four
year average life and without present value discount), but excluding the effect
of any arrangement, commitment, underwriting, structuring, syndication or other
fees

 

C-3

--------------------------------------------------------------------------------


 

 

 

payable in connection therewith that are not shared with all providers of such
financing, and without taking into account any fluctuations in the Adjusted
LIBOR, but including any Adjusted LIBOR floor or similar floor that is higher
than the then applicable Adjusted LIBOR rate) that is less than the “effective
yield” (as reasonably determined by the Bank Administrative Agent in
consultation with the Borrower, on the same basis) of such Backstop Term Loans
prior to being so prepaid, refinanced, substituted or replaced or subject to
such amendment, waiver or modification of the Backstop Facility.

 

 

 

Documentation:

 

The definitive documentation for the Backstop Facility will be negotiated in
good faith and will be consistent with this Backstop Term Sheet and, subject to
the foregoing, consistent with and substantially similar to, with respect to
covenants and defaults, the Existing Term Loan Credit Agreement, taking account
of and being modified fully as appropriate to reflect the terms set forth in the
Commitment Letter and Fee Letter and the operational and strategic requirements
of the Company and the Acquired Business and its and their respective
subsidiaries (including as to operational and strategic requirements of the
Company and the Acquired Business and its and their respective subsidiaries, in
light of their size, industries, business, business practices and business
plans); and with respect to those provisions reflecting credit agreement format
(including representations and warranties), consistent with the Existing Term
Loan Credit Agreement with changes to reflect the technical aspects of the
Backstop Facility and operational and administrative changes reasonably
requested by the Bank Administrative Agent; and, in any event, will contain only
those conditions to borrowing, representations and warranties, covenants and
events of default expressly set forth in this Backstop Term Sheet (such
documentation, the “Backstop Loan Documentation”). Notwithstanding the
foregoing, the only conditions to the availability of the Backstop Facility on
the Closing Date shall be the applicable conditions set forth in the Funding
Conditions Provision and in Exhibit C to the Commitment Letter.

 

C-4

--------------------------------------------------------------------------------


 

 

 

The definitive documentation for the Backstop Facility, shall include an
Additional Indebtedness Joinder to the ABL/Term Loan Intercreditor Agreement in
the form of Exhibit B thereto.

 

Notwithstanding the foregoing, the only conditions to the availability of the
Backstop Facility on the Closing Date shall be the applicable conditions set
forth in the Funding Conditions Provision and in Exhibit D to the Commitment
Letter and under the heading “Conditions Precedent to Initial Extension of
Credit” below.

 

 

 

Representations and Warranties:

 

As per the Existing Term Loan Credit Agreement, it being understood that the
failure of any representation or warranty (other than the Specified
Representations and the Business Representations) to be true and correct on the
Closing Date will not constitute the failure of a condition precedent to funding
or a default under the Backstop Facility.

 

 

 

Conditions Precedent to Initial Extension of Credit:

 

The initial extension of credit under the Backstop Facility will be subject
solely to (a) the applicable conditions set forth in the Funding Conditions
Provision and in Exhibit D to the Commitment Letter and (b) the condition that
the Specified Representations and, to the extent required by the Funding
Conditions Provision, the Business Representations, shall be true and correct in
all material respects on and as of the Closing Date (although any Specified
Representation or Business Representation which expressly relates to a given
date or period shall be required only to be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be).

 

 

 

Affirmative Covenants:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Negative Covenants:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Financial Covenants:

 

None.

 

 

 

Events of Default:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Voting:

 

As per the Existing Term Loan Credit Agreement.

 

C-5

--------------------------------------------------------------------------------


 

Cost and Yield Protection:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Assignments and Participations:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Successor Administrative Agent:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Expenses and Indemnification:

 

If the Closing Date occurs, as per the Existing Term Loan Credit Agreement;
provided that, for the avoidance of doubt, the reimbursement of the reasonable
fees, disbursements and other charges of counsel in connection with the
preparation, execution, delivery and syndication of the Backstop Facility shall
be limited to fees, disbursements and charges of counsel identified herein (and,
for the avoidance of doubt, not of counsel to any Committed Lender, Lead
Arranger or Bank Administrative Agent individually).

 

 

 

Governing Law and Forum:

 

As per the Existing Term Loan Credit Agreement.

 

 

 

Counsel to the Bank Administrative Agent and to the Lead Arranger:

 

Cahill Gordon & Reindel LLP.

 

C-6

--------------------------------------------------------------------------------


 

ANNEX I to

EXHIBIT C

 

Interest Rates:

 

The per annum interest rates under the Backstop Facility will be as follows:

 

 

 

 

 

At the option of the Borrower, Adjusted LIBOR plus 3.00% or ABR plus 2.00%.

 

 

 

 

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed to
by all relevant Lenders, 12 months or a shorter period) for Adjusted LIBOR
borrowings, as per the Existing Term Loan Credit Agreement.

 

 

 

 

 

Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the Prime Rate), and interest shall be payable at the end of each
interest period and, in any event, at least every 3 months.

 

 

 

 

 

ABR shall mean the “Alternate Base Rate” as defined in the Existing Term Loan
Credit Agreement.

 

 

 

 

 

Adjusted LIBOR shall mean the “Adjusted LIBOR Rate” as defined in the Existing
Term Loan Credit Agreement (it being understood and agreed, for the avoidance of
doubt, that the “LIBOR Floor” shall be 1.00% per annum).

 

C-I-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Project Ranch
Summary of Additional Conditions

 

All capitalized terms used but not defined herein shall have the meaning given
to them in the Commitment Letter to which this Summary of Additional Conditions
is attached, including the other Exhibits thereto.

 

Except as otherwise set forth below, the initial borrowing under the Term Loan
Facilities shall be subject to the satisfaction or waiver of the following
additional conditions:

 

1.             The Acquisition shall have been or, substantially concurrently
with the initial borrowing under the Term Loan Facilities shall be, consummated
in all material respects in accordance with the terms of the Acquisition
Agreement, without giving effect to any modifications, amendments, express
waivers or express consents thereunder by the Buyer that are materially adverse
to the Lenders without the consent of the Lead Arrangers (such consent not to be
unreasonably withheld, conditioned or delayed), it being understood and agreed
that any change in the purchase price shall not be deemed to be materially
adverse to the Lenders but (x) any resulting reduction in purchase price to the
extent resulting in lower cash funding by the Buyer shall be allocated to a
reduction in the Term Loan Facilities and (y) any increase in purchase price
(excluding, for the avoidance of doubt, purchase price adjustments pursuant to
the Acquisition Agreement) may be funded with the Company’s cash, borrowings
under the ABL Facility (provided, that the proceeds of the ABL Facility may not
be used to fund an increase in the purchase price in excess of 10% of the
Acquisition Costs) or the proceeds of a common stock or other “qualified” equity
issuance or a common equity contribution received by the Company.

 

2.             The Refinancing (if any) shall have been, or substantially
concurrently with the initial borrowing under the Term Loan Facilities shall be,
consummated.

 

3.             No Material Adverse Effect (as defined in the Acquisition
Agreement) on the Company (as defined in the Acquisition Agreement) shall have
occurred since the date of the Acquisition Agreement (other than any Material
Adverse Effect under clause (i)(B) of the definition of “Material Adverse
Effect” that has been cured prior to the Closing Date).

 

4.             All fees related to the Transactions payable to the Lead
Arrangers, the applicable Bank Administrative Agent or the Lenders shall have
been paid to the extent due.

 

5.             The Lead Arrangers shall have received (a) audited consolidated
balance sheets and related statements of operations, comprehensive income (loss)
and cash flows

 

D-1

--------------------------------------------------------------------------------


 

of the Company for the three most recently completed fiscal years ended at least
90 days prior to the Closing Date, (b) unaudited consolidated balance sheets and
related statements of operations, comprehensive income (loss) and cash flows of
the Company for any subsequent interim fiscal period of the Company ended at
least 45 days prior to the Closing Date and for the comparable period of the
prior fiscal year, (c) audited consolidated balance sheets and related
statements of operations, comprehensive income (loss) and cash flows of
Rural/Metro Corporation (a direct, wholly-owned subsidiary of the Acquired
Business) (“OpCo”) for the twelve-month periods ended December 31, 2013 (in
respect of Opco’s predecessor entity other than in the case of the balance
sheet), December 31, 2014 and for each subsequent fiscal year ended at least 90
days prior to the Closing Date and (d) unaudited consolidated balance sheets and
related statements of operations, comprehensive income (loss) and cash flows of
OpCo for any subsequent interim fiscal period of the Company ended at least 45
days prior to the Closing Date and for the comparable period of the prior fiscal
year (which unaudited interim financial statements shall not be required to be
reviewed by any independent accounting firm or be accompanied by any notes
thereto). The Lead Arrangers hereby acknowledge receipt of the financial
statements (I) in the foregoing clause (a) for the fiscal years ended
December 31, 2012, December 31, 2013 and December 31, 2014, (II) in the
foregoing clause (b) for the fiscal periods ended March 31, 2015, (III) in the
foregoing clause (c) for the fiscal years ended December 31, 2013 and
December 31, 2014, and (IV) in the foregoing clause (d) for the fiscal periods
ended March 31, 2015.

 

6.             The Lead Arrangers shall have received an unaudited pro forma
consolidated balance sheet and a related unaudited pro forma statement of
operations of the Company and its subsidiaries as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least 45 days prior to the Closing Date (or, if the end of the
most recently completed four-fiscal quarter period of the Company is the end of
a fiscal year of the Company, ended at least 90 days prior to the Closing Date),
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of operations), which shall
include information customary for financings similar to the Term Loan Facilities
for any other consummated or probable acquisitions or dispositions, to the
extent such information would be required in connection with a registered
securities offering by Section 3-05 of Regulation S-X of the Securities Act of
1933, as amended, or would be customarily included in private placements under
Rule 144A of the Securities Act of 1933, as amended, in each case in connection
with any such acquisition or disposition, which financial statements need not be
prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended or include adjustments for purchase accounting, in each case to the
extent customary for senior secured bank financing transactions of this type.

 

D-2

--------------------------------------------------------------------------------


 

7.                                      The Lead Arrangers shall have received a
certificate of the chief financial officer or treasurer (or other comparable
officer) of the Company substantially in the form of Annex I to Exhibit D
attached hereto certifying the solvency, after giving effect to the
Transactions, of the Company and its subsidiaries on a consolidated basis.

 

8.                                      The Lead Arrangers shall have received
at least three business days prior to the Closing Date all documentation and
information as is reasonably requested in writing by the applicable Bank
Administrative Agent, at least 10 calendar days prior to the Closing Date, about
the Borrower and the Guarantors mutually agreed to be required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act.

 

10.                               Subject in all respects to the Funding
Conditions Provision, (a) the Guarantees of the Term Loan Facilities shall have
been executed by the Guarantors and be in full force and effect or substantially
simultaneously with the initial borrowing under the Term Loan Facilities and
(b) all documents and instruments required to perfect the applicable Bank
Administrative Agent’s security interest, in the Collateral with respect to the
Term Loan Facilities shall have been executed and delivered by the Borrower and
the Guarantors or substantially simultaneously with the initial borrowings under
the Term Loan Facilities, shall be executed and delivered by the Borrower and
the Guarantors and, if applicable, be in proper form for filing, and none of the
Collateral shall be subject to any other pledges, security interest or
mortgages, except for the liens permitted under the Facilities Documentation or
to be released on or prior to the Closing Date.

 

11.                               You shall have provided to the Lead Arrangers
the financial information identified in paragraphs 5 and 6 of this Summary of
Additional Conditions, in each case, not less than 20 consecutive calendar days
prior to the Closing Date (provided that (x) if such period has not ended on or
prior to August 21, 2015, such period shall not be deemed to have commenced
until September 8, 2015, (y) if such period has not ended on or prior to
December 22, 2015, such period shall not be deemed to have commenced until
January 4, 2016 and (z) the days from November 26, 2015 to November 29, 2015
shall not be considered calendar days for purposes of such period).

 

12.                               Solely with respect to the Incremental
Facility, the conditions set forth in Section 2.6 of the Existing Term Loan
Credit Agreement shall have been satisfied.

 

13.                               Solely with respect to a Backstop Facility,
the Borrower shall have executed and delivered the Additional Indebtedness
Designation and an acknowledgment with respect to the ABL/Term Loan
Intercreditor Agreement and related joinder.

 

D-3

--------------------------------------------------------------------------------


 

Annex I to Exhibit C

 

Form of Solvency Certificate

 

Date:       , 201[ ]

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of      , a             (the
“Borrower”), in that capacity only and not in my individual capacity (and
without personal liability), do hereby certify as of the date hereof, and based
upon (i) facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such fact and circumstances after
the date hereof) and (ii) such materials and information as I have deemed
relevant to the determination of the matters set forth in this certificate,
that:

 

1.                                      This certificate is furnished to the
Administrative Agent and the Lenders pursuant to Section    of the Credit
Agreement, dated as of               , 201[ ], among           (the “Credit
Agreement”).  Unless otherwise defined herein, capitalized terms used in this
certificate shall have the meanings set forth in the Credit Agreement.

 

2.                                      For purposes of this certificate, the
terms below shall have the following definitions:

 

(a)                                 “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

(c)                                  “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

(d)                                 “Identified Contingent Liabilities”

 

C-I-1

--------------------------------------------------------------------------------


 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as and to the extent identified and explained
in terms of their nature and estimated magnitude by responsible officers of the
Borrower.

 

(e)                                  “Will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

 

(f)                                   “Do not have Unreasonably Small Capital”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its Subsidiaries taken as a whole after consummation of the Transactions is a
going concern and has sufficient capital to ensure that it will continue to be a
going concern for such period.

 

3.                                      For purposes of this certificate, I, or
officers of the Borrower under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

(a)                                 I have reviewed the financial statements
(including the pro forma financial statements) referred to in Section [  ] of
the Credit Agreement.

 

(b)                                 I have knowledge of and have reviewed to my
satisfaction the Credit Agreement.

 

(c)                                  As chief financial officer of the
Borrower, I am familiar with the financial condition of the Borrower and its
Subsidiaries.

 

4.                                      Based on and subject to the foregoing, I
hereby certify on behalf of the Borrower that after giving effect to the
consummation of the Transactions, it is my opinion that: (i) the Fair Value and
Present Fair Salable Value of the assets of the Borrower and its Subsidiaries
taken as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) the Borrower and its Subsidiaries taken as a whole do not have
Unreasonably Small Capital; and (iii) the Borrower and its Subsidiaries taken as
a whole will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature.

 

* * *

 

C-I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.

 

 

 

[Borrower]

 

 

 

 

 

By:

 

 

Name:

 

Title: Chief Financial Officer

 

C-I-3

--------------------------------------------------------------------------------